DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,478,276) in view of Toyoshima (US 2017/0051937) and Okita (US 2019/0086110).
	As to claim 1, Lee teaches an air conditioner disposed in an indoor space (col. 1, lines 5-10), comprising:
	a compressor (col. 4, lines 1-2);
	a casing 100 comprising a suction hole 102 and a discharge hole 104 (Fig. 2);
	a fan motor 60 installed within the casing to blow air (col. 4, lines 5-11 and 63-64);
	a discharge vane 72/74 provided to be movable in the discharge hole 104 (col. 4, lines 16-24);
	a vane motor configured to operate the discharge vane 72/74 (col. 4, lines 25-30); and	
	a control unit 40 configured to operate the system and adjust temperature, air volume, and wind direction (col. 5, lines 40-45; col. 6, lines 25-35; col. 15, lines 10-15).


	As to claim 3, Lee, as modified, teaches providing a state including current temperature, target temperature, and position of the identified member to the learning function (Toyoshima; paragraphs 32, 35, and 39-40), and Okita teaches adjusting the set value according to an action output by the reinforcement model on the basis of the state and training the model by using feedback on the adjusted value (Figs. 45-47).
	As to claim 4, Lee, as modified, teaches that the state further comprises a current time and action of the identified member (Toyoshima; paragraphs 42 and 45). 
	As to claims 5-6, Lee, as modified, teaches adjusting learning parameters for each individual member (Toyoshima; paragraphs 40-46) and thus is considered to teach utilizing first and second reinforcement learning models as claimed.
	As to claims 7 and 9, Lee, as modified, teaches providing to the learning model a reward for positive feedback and a penalty for negative feedback, the negative feedback being an adjustment of a set value (Okita; paragraphs 289 and 332), but does 
	As to claim 8, Lee, as modified, does not explicitly teach adjust reward/penalty levels on the basis of a time taken to receive corresponding feedback. However, one of ordinary skill in the art would recognize that the longer a time period that passes before a user adjusts a thermostatic control of an environmental control system, the more comfortable the user was with the set parameters. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to adjust reward/penalty levels based on time as claimed because it would allow the system to determine whether or not the user was primarily comfortable with the adjusted settings. 
	As to claims 11-13, Lee, as modified, teaches determining the indoor space as a common space (Lee; col. 2, lines 55-57), but does not explicitly teach priority based control as claimed. However, the examiner takes Official Notice that it is well-known in the art to provide a hierarchy to prioritize demands of each of a plurality of users. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to operate in the manner as claimed because 
	 As to claims 14 and 16-20, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the modified apparatus of Lee.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toyoshima and Okita as applied above, and further in view of Kozloski (US 2018/0315327).
	As to claim 10, Lee, as modified and discussed above, teaches training a reinforcement model by using member feedback, but does not explicitly teach cloud-based pre-training of the model as claimed. However, Kozloski teaches that it is known to utilize a cloud environment for a reinforcement learning system to interact with a plurality of users (paragraph 98). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Lee to utilize an initial setup of a reinforcement model based on cloud-based feedback of a plurality of users as taught by Kozloski because it would allow for the system to achieve ballpark initial settings based on universally average comfort desires and thus more quickly be adjusted to meet individual comfort needs.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/4/2022, with respect to the objections to the drawings, specification, and claims have been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant's arguments, see pages 10-16, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	The applicant argues that the combination of cited art does not teach or suggest the limitations of amended claim 1, and specifically that the art does not include control based on a plurality of reinforcement learning models in the manner as claimed. The examiner respectfully disagrees. The Toyoshima reference teaches performing a learning operation and associated control for each identified user, and thus includes a plurality of learning models (see paragraphs 40-46 and 56). Furthermore, Okita teaches that it is advantageous to utilize reinforcement learning to achieve a desired thermostat setting (paragraphs 289, 307, and 323-336). Therefore it is maintained that it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the Lee reference to include a plurality of reinforcement models corresponding to the plurality of members, respectively, and to adjust system operation according to the model for an identified member and any associated feedback in order to provide a comfortable environment for user who are actually present within the space that is conditioned by the system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763